Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 10/18/2021 has been entered, where claims 7, 9, 11, 17, 18, and 26 are amended, claims 1-6, 8, 12, and 20 are cancelled, claims 17-19 being withdrawn, and claim 27 being added.  As a result, claims 7, 9-11, 13-16, and 21-27 are pending examination.
The amendment is sufficient in overcoming the previously indicated grounds of rejection under 35 USC 103.
Applicant’s request for rejoinder of method claims 17-19 under the provisions detailed in MPEP 821.04 (b) is acknowledged.  In response, the examiner acknowledges that withdrawn claims 17-19 will be considered for rejoinder once an allowable claim is presented.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 11, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crockett et al. (U.S. Patent 5015823), hereinafter Crockett, in view of Henry et al. (U.S. Publication 2015/0283638), hereinafter Henry.
Regarding claim 7, Crockett teaches that it is known in the art of flux-cored welding wires (1:5-10; flux cored electrode) (1:25-33; “…an electrode is employed comprised of a tube of low carbon steel with the inside filled with various known fluxing ingredients to give a smooth arc, minimum spatter and operator appeal, and alloying ingredients, primarily large amounts of manganese, and lesser amounts of nickel, chromium and carbon, all in amounts and ratios which will produce the desired optimum alloy content in the deposited weld bead….”) (2:65-68; “…electrode capable of producing such a weld bead deposit in accordance with the invention, is comprised of a tube of low carbon steel having as a core material…”) (See also Col. 3 lines 1-20, table reproduced below) for the welding wire to comprise a core surrounded by a sheath citations above), wherein the core comprises aluminum, carbon, manganese and nickel (See below fill composition)

    PNG
    media_image1.png
    272
    477
    media_image1.png
    Greyscale

in respective amounts such that a weld bead formed (2:24-29; “…a weld bead deposit is provided having the following deposit chemistry: 0.4 to 0.7% Carbon; 10.0 to 16.0% Manganese: 4.5 to 7.5% Chromium: the balance being iron and other minor alloying ingredients, such as nickel, aluminum and silicon plus purities…”) (2:30-37; “…the weld bead analysis contains up to 1.0% silicon to better handle rust and scale and for improved bead wetting and bead surface, up to 0.20% maximum aluminum, which minimizes the oxidation loss of chromium in the welding arc. 0.25% to 1.5% nickel, which improves the crack resistance and 0 to 0.30% titanium, which further increases hardness and enhances abrasion resistance…”) (See also claim 8; “…said weld bead having the following chemistry by weight: carbon in the range of 0.4 to 0.7%; manganese in the range of 10.0 to 16.0%; chromium in the range of 4.5 to 7.5%; silicon up to 1.0%; aluminum up to 0.20%; nickel in the range of 0.25 to 1.5%; and titanium up to 0.30%; the balance being iron…”) using the welding wire has:

    PNG
    media_image2.png
    86
    442
    media_image2.png
    Greyscale

Manganese (Mn) at a concentration between 15 weight % and 25 weight % (for instance 15 weight %);
Iron (Fe) at a concentration greater than 50 weight % (balance being iron);
Aluminum (Al) at a concentration of 0.2 weight %, wherein the Al of the core is incorporated in the weld bead as the Al of the weld bead in the form of an alloying element (2:27-29 refers to aluminum as an alloying ingredient) (4:6-8; “aluminum is added to prevent oxidation loss of chromium crossing the arc and provides a scavenger for nitrogen”);
Nickel (Ni) at a concentration greater than 0 weight % and less than 10 weight % (for instance 1 weight %), 
wherein 2[Mn] + [Ni] + 30[C]> 30 weight %, wherein [Mn], [Ni], and [C] represent weight percentages of respective elements on the basis of the total weight of the welding bead (taking 15 weight % Mn, 1 weight% Ni, and 0.7 weight % C yields 2[15] + 1 + 30[0.7]=52) (Alternatively, taking Mn=16 wt.%, Ni=1.5 wt.%, C=0.7 wt.% would yield 2[16] + [1.5] + 30[0.7]=54.5).
While Crockett teaches the weld bead having an aluminum concentration of up to 0.2 weight %, this concentration is below the claimed concentration of between 4 wt. % and 6.5 wt.%
para. 0005) (paragraph 0077 discloses using a consumable electrode, flux cored electrode, during arc welding) (paragraph 0209 refers to consumable electrodes 140/2110 as solid or cored (either flux or metal) construction, where aluminum and carbon are added to the composition of the core) (para. 0039, with reference to Figure 1, discloses using a GMAW or FCAW welding system) for a weld bead to have an aluminum concentration of between 4 wt.% and 6.5 wt.% (para. 0213; “In further exemplary embodiments, which use a combination of Al and Si (in the consumable) to reduce the melt temp. of the puddle, the consumables provide an undiluted weld metal that has Al in the range of 2 to 5% by weight of the undiluted weld metal, and Si in the range of 1.0 to 2.0% by weight of the undiluted weld metal” and “in such embodiments the C in the undiluted weld metal can be in the range of 0 to 0.06%, by weight of the undiluted weld metal, while in other embodiments C is in the range of 0 to 0.03% by weight.”) (para. 0214; “In additional exemplary embodiments, which use a combination of Al and C (in the consumable) to reduce the melt temp. of the puddle, the consumables provide an undiluted weld metal that has Al in the range of 1 to 5% by weight of the undiluted weld metal, and C in the range of 0.1 to 0.3% by weight of the undiluted weld metal.”).
The advantage of combining the teachings of Henry is that in doing so would provide an aluminum concentration that improves melting characteristics without sacrificing weld strength or desirable weld properties (paras. 0213-0214), as well as, improving spatter and porosity performance on workpieces (para. 0215).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Crockett with Henry, by replacing the 0.2 wt.% para. 0215).
Furthermore, modifying the aluminum concentration appears to be a result effective variable that would be optimized in order to achieve a recognized result. In this case the recognized result would be a particular weld properties. A person of ordinary skill in the art would recognize that the concentration of aluminum influences the weld properties, where aluminum aids in preventing oxidation and serves as a nitrogen scavenger (see Crockett, above). Those of ordinary skill in the art would recognize that the aluminum concentration in the weld deposit would improve the melting characteristics of such deposit, without sacrificing strength of desired weld properties (see Henry, above).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05-ll-A and MPEP 2144.05-ll-B.
Regarding claim 11, the primary combination, as applied to claim 7, teaches each claimed limitation.

    PNG
    media_image2.png
    86
    442
    media_image2.png
    Greyscale

Crockett further teaches the core comprising carbon and nickel such that a weld bead formed using the welding wire has carbon (C) at a concentration greater than 0 weight % and less than 0.5 weight % (as shown above).
Regarding claim 27, the primary combination, as applied in claim 7, teaches each claimed limitation.
While the weld bead having a ferrite number between 1 and 125 is not explicitly taught, the combination teaches each claimed limitation such that the resulting flux-cored welding wire would also be capable of, at least to some extent, to provide a weld bead having a ferrite number between 1 and 125. 
In order to provide context and meaning for the aforementioned claimed limitation, paragraph 0057 of the instant application (as published) refers to the ferrite number (FN) as being a standardized expression, adopted by the Welding Research Council (WRC), the American Welding Society (AWS), and other agencies, to describe the relative amount of ferrite in the weldment. Still further, paragraph 0087 of the instant application gives examples of a weld bead having a ferrite number between 1 and 125 formed using the welding wire that has “iron (Fe) at concentration between about 50 weight % and about 85 weight % and aluminum (Al) at a concentration between about 4 weight % and about 8 weight %” and “one or more of austenite-stabilizing elements (Mn, Ni, C, N, Cu and Co) and/or one or more of ferrite-stabilizing elements (Cr, Mo, Si, Ti, Nb, V and W) in concentrations that are substantially the same as the corresponding concentration(s) of the welding wire as described above with respect to FIGS. 3A-3D,” with paragraphs 0007 0053 disclosing Mn between 15 to 25 weight%.
With respect to claim 7, the claim recites the weld bead formed using the welding wire has Mn at a concentration between 15 weight % and 25 weight %, iron (Fe) at concentration greater than 50 weight %, Al at a concentration between 4 weight % and 6.5 weight %, and Ni at a concentration greater than 0 weight % and less .
Claims 9, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crockett et al. (U.S. Patent 5015823), hereinafter Crockett, in view of Henry et al. (U.S. Publication 2015/0283638), hereinafter Henry, and in further view of Narayanan et al. (U.S. Publication 2007/0012673), hereinafter Narayanan.
Regarding claim 9, the primary combination, as applied in claim 7, teaches each claimed limitation, except for as detailed below.

    PNG
    media_image1.png
    272
    477
    media_image1.png
    Greyscale

Crockett further teaches the core comprises a fluxing agent comprising an oxide of a metal other than Al or Mn or a fluoride other than Al or Mn (with reference to the above table, the core includes TiO2, MgO, and CaF2, etc.  For example, 3:45-52 disclose that the calcium fluoride is added to help control the type of droplet transfer from the electrode to the weld pool and also lowers the slag melting range, as well as, providing good fluxing and wetting action).
Although Crocket discloses the welding wire being a flux cored electrode, the primary combination is silent on the welding wire being a self-shielded flux-cored arc welding (FCAW-S) wire.
Narayanan teaches that it is known in the art of arc welding (para. 0001; flux cored electrodes used in arc welding processes) for a welding wire to be a self-shielded flux-cored arc welding (FCAW-S) (para. 0002) wire.  Narayanan further teaches wherein the core comprises a fluxing agent comprising an oxide of a metal other than Al or Mn or a fluoride of a metal other than Al or Mn (Narayanan  teaches the core of the flux cored electrode containing barium fluoride and lithium fluoride; para. 0006 and 0029).
The advantages of combining such agents to the core of the flux cored electrode in an FCAW-S process is that in doing so would provide a welding method in which the electrode does not require any shielding during welding (para. 0004 of Narayanan ‘673).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Crockett, as modified by Henry, with Narayanan, by replacing the FCAW process of Crockett, with the teachings of Narayanan, in order to provide a welding method in which the electrode does not require any shielding during welding (para. 0004 of Narayanan ‘673).
Regarding claim 14, the primary combination, as applied in claim 9, teaches each claimed limitation.

However, Narayanan teaches, as stated above, welding without a shielding gas.
Regarding claim 15, the primary combination, as applied to claim 9, teaches each claimed limitation.

    PNG
    media_image1.png
    272
    477
    media_image1.png
    Greyscale

Crockett further teaches wherein the core further comprises one or more of ferrite-stabilizing elements selected from the group consisting of chromium (Cr), molybdenum (Mo), silicon (Si), titanium (Ti), niobium (Nb), vanadium (V) and tungsten (W) (the above table shows Chromium, silicon, and titanium dioxide) 

    PNG
    media_image2.png
    86
    442
    media_image2.png
    Greyscale

such that the weld bead has a total concentration of the ferrite-stabilizing elements that is greater than 0 weight % and less than 10 weight % (as shown above the total concentration of Cr, Si, and Ti in the weld bead is less than 10 weight % and greater than 0).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crockett et al. (U.S. Patent 5015823), hereinafter Crockett, in view of Henry et al. (U.S. Publication 2015/0283638), hereinafter Henry, and Narayanan et al. (U.S. Publication 2007/0012673), hereinafter Narayanan, and in further view of Honma (U.S. Patent 4017711) and Narayanan (U.S. Publication 2014/0263259), hereinafter Narayanan ‘259.
Regarding claim 10, the primary combination, as applied in claim 9, teaches each claimed limitation, except as detailed below.

    PNG
    media_image1.png
    272
    477
    media_image1.png
    Greyscale

Crockett further teaches the core comprising: aluminum at a concentration between 0.3 and 0.7 weight % on the basis on the total weight of the welding wire, manganese at a concentration between 12.8 and 15.5 weight % on the basis of the total weight of the welding wire, and nickel, wherein each of Al, Mn, and Ni is in an elemental form or is alloyed with a different metal element (as shown in the above Table). Crockett also teaches that the amounts and ratios of manganese, nickel, and carbon are selected to produce the desired optimum alloy content in the weld bead (1:25-33). Crocket also teaches that manganese is supplied to produce tough austenitic 3:55-68).
The primary combination teaches each claimed limitation except for the aluminum being between 1 weight % and less than 5 weight % and the manganese being between 30 weight % and 60 weight %.
Honma teaches that it is known in the art of welding using a cored welding wire (title; abstract) (1:52-65; cored welding wire having a composition of Carbon, Mn, Ni, and the balance Fe) that carbon is effective in improving the strength of austenite matrix (2:14-20), that manganese “is an austenite forming element essential for improving the low temperature toughness” and that in order “to obtain a weld metal having an austenite structure stable at low temperatures, the contents of the austenite forming elements, such as, C, N and Ni, and the contents of the ferrite forming elements, such as, Cr and Mo should be selected appropriately, and 20 to 50% manganese is enough” (2:43-53), and that nickel is “an austenite forming element and is effective to improve toughness (5:5-10, Ni should be limited to 10% as the upper limit).
Here, Honma teaches the welding wire having a composition having Mn, C, and Ni that corresponds to that of Crockett in that Carbon [C] is between 0.05 to 0.5 % and Nickel [Ni] is less than 10% (See Tables 5 and 6 of Honma).
Honma further teaches the manganese concentration being between 30 weight % and 60 weight % (Tables 5 and 6) (2:43-56).
Honma states that manganese is an austenite forming element that is essential for improving low temperature toughness and that in order to achieve a weld metal having an austenite structure stable at low temperatures the carbon, nickel and 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Crocket, as modified by Henry and Naryanan, with Honma, by replacing the manganese concentration of the core of Crockett, as modified, with the teachings of Honma, in order to provide a core composition that has sufficient manganese for obtaining a weld metal having an austenite structure stable at low temperatures. Furthermore, the manganese concentration of the core is interpreted to be a result effective variable that would be optimized in order to achieve a recognized result. In this case the recognized result would be improving low temperature toughness. A person of ordinary skill in the art would recognize that the manganese concentration effects the low temperature toughness of the weld as manganese is an austenite forming element. Furthermore, Honma states, as detailed above, that manganese is austenite forming element essential for forming the low temperature toughness. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05-ll-A and MPEP 2144.05-ll-B.
The combination teaches each claimed limitation except for the aluminum being between 1 weight % and less than 5 weight %.

    PNG
    media_image3.png
    232
    412
    media_image3.png
    Greyscale

Narayanan ‘259 teaches that it is known in the art of gas shielded flux core arc welding electrodes (Abstract, consumable electrode for use In GMAW or FCAW-G;
See also Figure 2, electrode 100 comprising sheath 110 surrounding core 120, which is made of filler materials-para. 0014) (Figure 2, fluxing materials 140 of core 120) for the core to have concentration of Al between 1 weight % and less than 5 weight % (Table 1 above) and that aluminum in such a range is beneficial as a deoxidizing material (para. 0004).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Crockett, as modified by Henry, Narayanan and Honma, with Narayanan ‘259, by replacing the aluminum concentration of the core of Crockett, as modified, with the teachings of Narayanan ‘259, in order to provide a core composition that that has a deoxidizing material. Furthermore, the aluminum concentration of the core is interpreted to be a result effective variable that would be optimized in order to achieve a recognized result. In this case the recognized result would be deoxidization and slag formation. A person of ordinary skill in the art would recognize that the aluminum concentration effects the amount of deoxidizing materials present. Furthermore, Narayanan ‘259 states, in paragraph 0004, that “…filler materials further include fluxing materials that facilitate a partitioning of the coating of the workpiece into a slag formed at least in part by the fluxing materials. The fluxing materials include deoxidizing materials in a range of 2% to 6% by weight of the electrode. The deoxidizing materials can include aluminum and/or magnesium. To reduce fume formation, the concentration of the slag forming materials in the core is limited to that needed to partition enough of the coating metal away from the weld/slag interface to produce a weld with little or no porosity.” "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05-ll-A and MPEP 2144.05-ll-B.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crockett et al. (U.S. Patent 5015823), hereinafter Crockett, in view of Henry et al. (U.S. Publication 2015/0283638), hereinafter Henry, and in further view of Nako et al. (U.S. Publication 2015/0314400), hereinafter Nako.
Regarding claim 13, the primary combination, as applied in claim 7, teaches each claimed limitation except for the weld bead having face-centered cubic (FCC) austenite exceeding 30% by volume.
Nako teaches that it is known in the art of weld metals (Title) for a weld metal to have face-centered cubic (FCC) austenite exceeding 30% by volume (abstract and para. 0023 and 0033; weld metal has a retained austenite phase of 4.3% or more by volume; Austenite itself has FCC).
abstract of Nako).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Crockett, as modified by Henry, with Nako, by adding to the weld deposit of Crockett, with the teachings of Nako, in order to provide a weld deposit having excellent resistance to hydrogen embrittlement (abstract of Nako).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crockett et al. (U.S. Patent 5015823), hereinafter Crockett, in view of Henry et al. (U.S. Publication 2015/0283638), hereinafter Henry, and Narayanan et al. (U.S. Publication 2007/0012673), hereinafter Narayanan, and in further view of Barhost et al. (U.S. Publication 2014/0332517), hereinafter Barhost.
Regarding claim 16, the primary combination, as applied in claim 9, teaches each claimed limitation, except as detailed below.
Narayanan further teaches the core further comprising one or more of austenite-stabilizing elements selected from the group consisting of copper (Cu) and cobalt (Co) (Table 1 showing core composition, which in turn constitutes about 20% of the electrode by weight-Para. 0026; core contains both copper and cobalt at a concentration of 0.018% and 0.021%, respectively).
The advantage of combining the teachings of Narayanan is that in doing so would provide a core composition that aids in arc stability, weld wetting, and appearance such that the desired appearance and mechanical properties are obtained in the weld (para. 0003).
para. 0003).
The above combination is silent on the weld bead having a total concentration of the austenite-stabilizing elements that is greater than 0 % and less than 10 weight %.
Barhost teaches that it is known in the art of arc welding (para. 0002, welding consumable for arc welding) for the weld bead (weld deposit) having a total concentration of the austenite-stabilizing elements (Copper or Cobalt) that is greater than 0 % and less than 10 weight % (Table 3, weld deposit including copper of 0.073 %, 0.11 %, and 0.086%; Claim 29, weld deposit comprises one or more of cobalt, copper, etc.) (para. 0028 discloses copper and cobalt being austenite stabilizers as strengthening agents) (para. 0058, weld deposit comprises copper that is less than approximately 2 wt %, for instance less than approximately 0.2 wt %).
The advantage of combining the teachings of Barhost is that in doing so would provide a strengthening agent to the weld deposit such that the temperature of the solid phase transition from austenite to ferrite is lowered and/or the transition temperature from delta ferrite to austenite is raised during formation of the weld deposit, which would aid in improving mechanical properties of the resulting weld deposit (para. 0028).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Crockett, as modified above, with Barhost by para. 0028).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crockett et al. (U.S. Patent 5015823), hereinafter Crockett, in view of Henry et al. (U.S. Publication 2015/0283638), hereinafter Henry, and in further view of Berube et al. (U.S. Publication 2016/0243656), hereinafter Berube. 
Regarding claim 21, the primary combination, as applied in claim 7, teaches each claimed limitation except for the Al in the core is present in the form of a metallic alloy selected from the group consisting of AlMg, AlSi, AlZr or AlFe.
Berube teaches that it is known in the art of welding (para. 0002, cored electrode for use in arc welding) (Figure 2a or 2b, core 54 surrounded by sheath 50) for Al to be present in the form of a metallic alloy selected from the group consisting of AlMg, AlSi, AlZr or AlFe (para. 0031, core 54 may include Al, Mg, and Mn in different ways such as, AlMg alloy) (para. 0033, discloses core 54 may include one or more binary eutectic alloys, such as AlFe, AlMg, AlSi) (Para. 0036, core 54 includes AlMg alloy, AlSi alloy, etc.) (See also paragraph 0023).
The advantage of combining the teachings of Berube is that in doing so would provide a welding wire that enables the formulations of weld deposits to be modified for enhanced properties, for instance, producing a binary weld deposit or rending the weld deposit heat-treatable (para. 0038).
para. 0038).
Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crockett et al. (U.S. Patent 5015823), hereinafter Crockett, in view of Henry et al. (U.S. Publication 2015/0283638), hereinafter Henry, and in further view of Narayanan (U.S. Publication 2014/0263259).
Regarding claim 22, the primary combination, as applied in claim 7, teaches each claimed limitation except as detailed below.
Crockett further teaches the sheath having a steel composition, the core surrounded by the sheath (2:65-68; “…electrode capable of producing such a weld bead deposit in accordance with the invention, is comprised of a tube of low carbon steel having as a core material…”), but is silent on Al at a concentration between 3 weight % and 20 weight % on the basis of the total weight of the welding wire, wherein Al is in an elemental form or is alloyed with a different metal element.
Narayanan teaches that it is known in the art of gas shielded flux core arc welding electrodes (Abstract, consumable electrode for use in GMAW or FCAW-G; See also Figure 2, electrode 100 comprising sheath 110 surrounding core 120, which is made of filler materials-para. 0014) for the sheath to have a steel composition (para. 0013; “steel sheath 110”), the core surrounded by the sheath (Shown in Figure 2; see also paragraph 0013, “The sheath surrounds a core 120…”) comprising Al at a concentration between 3 weight % and 20 weight % on the basis of the total weight of the welding wire (Table 1 “Percent Range of Fill Materials;” Al concentration of 2 to 5% of the wire composition, where paragraph 0018 states that such percentages are “minimum and maximum percentage by weight of the wire (electrode) of each of the fill materials”), wherein Al is in an elemental form or is alloyed with a different metal element (As shown in Table 1. It would be reasonable to suggest that the Al discloses in either in elemental form or alloyed with a different metal element).
The advantage of combining the teachings of Narayanan is that in doing so would provide a sheath material that is compatible with arc welding a workpiece having a metal coating (Abstract; arc welding ‘zinc coated workpiece’; para. 0013, zinc coating is problematic in that it produces porosity in the finished weld, which is addressed by providing a porosity resistant low fume electrode having a steel sheath, etc.) and to provide a core composition that includes a deoxidizing material (para. 0004, aluminum added as a deoxidizing material) which, at least partially, would aid in partitioning the coating of the workpiece into a slag.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Crockett, as modified by Henry, with Narayanan, by adding to the core of Crockett, with the teachings of Narayanan, in order to provide a sheath material that is compatible with arc welding a workpiece having a metal coating (Abstract; arc welding ‘zinc coated workpiece’; para. 0013, zinc coating is problematic in that it produces porosity in the finished weld, which is addressed by providing a porosity resistant low fume electrode having a steel sheath, etc.) and to para. 0004, aluminum added as a deoxidizing material) which, at least partially, would aid in partitioning the coating of the workpiece into a slag.
Regarding claim 23, the primary combination, as applied in claim 22, teaches each claimed limitation.	

    PNG
    media_image1.png
    272
    477
    media_image1.png
    Greyscale

Crockett further teaches manganese (Mn) at a concentration between 10 weight % and 60 weight % on the basis of the total weight of the welding wire (as shown above, Mn between 12.8 and 15.5 weight %), wherein Mn is in an elemental form or is alloyed with a different metal element (3:55-57, metal powder). 
Claims 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crockett et al. (U.S. Patent 5015823), hereinafter Crockett, in view of Henry et al. (U.S. Publication 2015/0283638), hereinafter Henry, and Narayanan (U.S. Publication 2014/0263259), and in further view of Narayanan et al. (U.S. Publication 2007/0012673), hereinafter Narayanan ‘673.
Regarding claim 24, the primary combination, as applied to claim 23, teaches each claimed limitation except for the core further comprising one or more of copper (Cu) at a concentration greater than zero weight % and less than 10 weight % on the  cobalt (Co) at a concentration greater than zero weight % and less than 10 weight % on the basis of the total weight of the welding wire, wherein a total concentration of the one or more of Cu and Co is greater than zero weight % and less than 10 weight % on the basis of the total weight of the welding wire.
Narayanan ‘673 teaches that it is known in the art of arc welding (para. 0001; flux cored electrodes used in arc welding processes) for the core to comprising one or more of copper (Cu) at a concentration greater than zero weight % and less than 10 weight % on the basis of the total weight of the welding wire; and cobalt (Co) at a concentration greater than zero weight % and less than 10 weight % on the basis of the total weight of the welding wire, wherein a total concentration of the one or more of Cu and Co is greater than zero weight % and less than10 weight % on the basis of the total weight of the welding wire (Table 1 lists copper at 0.018 weight % of the core and Cobalt at 0.021 weight % of the core, where paragraph 0026 states that the core constitutes about 20% of the electrode by weight.  Therefore Narayanan ‘673 teaches both copper and cobalt at a concentration greater than zero weight % and less than 10 weight % on the basis of the total weight of the welding wire).
The advantage of combining the teachings of Narayanan ‘673 is that in doing so would provide a core composition that aids in arc stability, weld wetting, and appearance such that the desired appearance and mechanical properties are obtained in the weld (para. 0003).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Crockett, as modified by Henry and para. 0003).
Regarding claim 25, the primary combination, as applied in claim 24, teaches each claimed limitation.

    PNG
    media_image1.png
    272
    477
    media_image1.png
    Greyscale

Crockett, as previously detailed, teaches the welding wire comprising one or more of: carbon (C) at a concentration greater than zero weight % and less than 2.5 weight % on the basis of the total weight of the welding wire; and nitrogen (N) at a concentration greater than zero weight % and less than 2 weight % on the basis of the total weight of the welding wire (see above table, Carbon being between 0.4% and 0.72%).  
Regarding claim 26, the primary combination, as applied in claim 25, teaches each claimed limitation.

    PNG
    media_image1.png
    272
    477
    media_image1.png
    Greyscale

Crockett, as previously detailed, teaches wherein concentrations of Mn, Ni, C, Ni, Cu and Co in the welding wire are such that 2[Mn]+[Ni]+30[C]+20[N]+0.3[Cu]+0.3[Co] is between 10 weight % and 80 weight %, wherein [Mn], [Ni], [C], [N], [Cu] and [Co] represent weight percentages of respective elements on the basis of the total weight of the welding wire (As shown in the above table, Mn has a concentration of 15.5  weight % of the total wire, Ni is 0.60, Carbon is 0.72 weight % of the total weight of the wire, and N, Cu, and Co is 0.  Therefore, 2[15.5]+[0.60]+30[0.72]+20[0]+0.3[0]+0.3[0] yields 53.2 weight %.).
Narayanan also teaches wherein concentrations of Mn, Ni, C, Ni, Cu and Co are such that that 2[Mn]+[Ni]+30[C]+20[N]+0.3[Cu]+0.3[Co] is between 10 weight % and 80 weight %, wherein [Mn], [Ni], [C], [N], [Cu] and [Co] represent weight percentages of respective elements on the basis of the total weight of the welding wire (As shown in Table 1, Mn has a concentration of 1.2 weight % of the total wire, Ni is 0, Carbon is 0.5 weight % of the total weight of the wire, and N, Cu, and Co is 0.  Therefore, 2[1.2]+[0]+30[0.5]+20[0]+0.3[0]+0.3[0] yields 17.4 weight %.).
The advantage of combining the teachings of Narayanan is that in doing so would provide a core composition that produces slag, which would facilitate the removal para. 0014), which would be beneficial in preventing porosity when welding zinc-galvanized metals (para. 0015).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Crockett, as modified above, by adding to the core of Crockett, with the teachings of Narayanan, in order to provide a core composition that produces slag, which would facilitate the removal of zinc and/or helps prevent nitrogen from entering the weld puddle (para. 0014), which would be beneficial in preventing porosity when welding zinc-galvanized metals (para. 0015).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN C DODSON/Primary Examiner, Art Unit 3761